SMITH, Chief Judge.
Movant, Irvin Kopf, appeals from the denial of his Rule 27.26, V.A.M.R., motion to vacate a conviction and sentence for assault with intent to kill. His prior direct appeal is reported at 481 S.W.2d 7 (Mo. 1972).
On appeal here he attacks only the finding of the trial judge that he was not denied effective assistance of counsel at his trial. The claim of ineffective assistance is based upon the contention that his attorney failed to locate and talk to certain witnesses who purportedly would supply mov-ant with an alibi defense.
Deferring to the trial court’s opportunity to determine credibility we do not find the action of the trial court in denying the motion to be clearly erroneous and we affirm.
There was evidence to support the conclusion that movant first informed his attorney of the fact of such witnesses on the day of trial but did not give their names until the hearing on the 27.26 motion. Movant’s former hired attorney withdrew after six months of representation because of movant’s lack of cooperation. That attorney was supplied with no witnesses’ names by movant. Movant was free on bond for four or more months following his arrest. Movant’s trial attorney contacted or attempted to contact all witnesses for the State and stated that had he been informed of any alibi witnesses he would have attempted to contact them. He was aware of the name of movant’s girl friend (now dead), but was told by movant that she knew nothing of the incident charged and that movant was not with her at the time of the crime. Movant has failed to establish that his counsel was ineffective or that he failed to investigate information furnished to him by movant.
Judgment affirmed.
KELLY and STEWART, JJ., concur.